Gunter, Justice.
This divorce and alimony case was tried to a jury. The jury by its verdict awarded a divorce to the husband and awarded alimony and child support for two children to the wife. The wife filed a motion for a new trial which, as amended, was overruled by the trial judge. The wife then appealed to this court.
Submitted October 26, 1973
Decided February 18, 1974
Rehearing denied March 8, 1974.
Albert B. Wallace, Lokey & Bowden, Glenn Frick, for appellant.
Watson, Brown & Foster, John L. Watson, for appellee.
Having reviewed the transcript of evidence adduced upon the trial we find that there was sufficient evidence to support the verdict for a divorce in favor of the husband.
The wife’s main contention in this appeal is that the jury awards of alimony and child support were inadequate as a matter of law.
Having reviewed the transcript of evidence in this case we cannot hold that the awards made by the jury for the support of the wife and minor children are inadequate as a matter of law. Furthermore, there is nothing in this record and transcript showing the total assets and total liabilities of the parties to the case.
We find no error that would warrant a reversal.

Judgment affirmed.


All the Justices concur.